Citation Nr: 1505959	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  05-01 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2008, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Veteran first filed a claim of entitlement to service connection for a right knee disability in April 1999, which was denied in a December 1999 rating decision.  In December 2002, the Veteran filed a claim to reopen the issue of entitlement to service connection for a right knee disability, which was denied in a January 2004 rating decision.  Thereafter, the Veteran perfected an appeal.   

In January 2011, the Board determined that relevant service treatment records, which existed at the time of the RO's initial denial of the Veteran's service connection claim, were subsequently obtained and associated with the Veteran's claims file.  Consequently, the Board granted reconsideration of the Veteran's service connection claim and remanded it for further development.  Specifically, the Board directed the RO to obtain the Veteran's VA treatment records from Central Texas VA Medical Center dated February 2008 to the present and provide the Veteran with a VA examination to evaluate the nature and etiology of his right knee disability.  The January 2011 Board remand also advised the Veteran that failure to report for any scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655 (2014).

While in remand status, the RO obtained the Veteran's updated treatment records form Central Texas VA Medical Center and scheduled the Veteran for a VA examination.  The evidence of record indicates that the Veteran failed to appear for the VA examination without good cause.  In an August 2011 supplemental statement of the case, the RO confirmed and confirmed the denial of the Veteran's service connection claim.  The Veteran's claim was then remitted to the Board for further appellate review.  Based on the foregoing, the Board finds that the RO substantially complied with the January 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The Veteran's current right knee disability is not shown to be related to his active military service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The RO's March 2003 and March 2009 letters advised the Veteran of the requisite notice requirements.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

In February 2011, the RO sent the Veteran a letter advising him that he would be scheduled for a VA examination.  The evidence of record indicates that the Veteran did not appear for the scheduled examination and did not provide an explanation for his failure to appear.  The examination request contains the Veteran's correct address, and neither the Veteran nor his representative have asserted that the Veteran was not properly notified of the scheduled examination.  As such, the Board finds that the RO made a reasonable effort to provide the Veteran with a wholly adequate VA examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist veterans is not always a "one-way street").   Accordingly, the claim will be evaluated based on the evidence already of record.  38 C.F.R. § 3.655(b).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The evidence of record includes current diagnoses of bilateral knee strain and bilateral patellar tendonitis.  See Degmetich v. Brown, 104 F.3d 1327, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Veteran asserts that his current right knee disability had its onset during service.  In a September 2008 hearing before the Board, the Veteran testified that that although he did not sustain a particular injury to his knee, he began to experience bilateral knee pain after prolonged marching and running during service.  The Veteran further testified that he is currently service connected for a left knee disability, but he actually sought treatment for pain in both knees during service.  In support of this, the Veteran stated that he participated in a study at Fort Sill shortly before discharge, during which he was treated for bilateral knee pain.

The Veteran's statements are competent evidence as to the presence of observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board must also ascertain whether his statements are credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record). 

A November 1994 service treatment record shows that the Veteran complained of left knee pain for the past two days.  The assessment was prepatellar burstis.  Later in November 1994, the Veteran reported left knee pain for approximately two weeks, which began after running.   The assessment was anterior knee pain syndrome.  In December 1994, the Veteran reported left knee pain for the past three weeks.  

An April 1996 service treatment record contains a provisional diagnosis of patellar tendonitis and a request for an evaluation.  There is no indication as to whether this provisional diagnosis relates to the left, right, or both knees.  Three days later, the Veteran reported left knee pain for the past two weeks, which began after running.  This April 1996 record appears to be the Fort Sill study to which the Veteran referred during the September 2008 Board hearing.  The record shows a complaint of left knee pain and contains a diagnosis of patellar tendonitis.

An additional undated service treatment record indicates that the Veteran again reported left knee pain.  He stated that his left knee swells and bothers him when he runs.

The Veteran was discharged from active duty in August 1996.

The earliest evidence of the Veteran seeking treatment for right knee pain is a September 1997 private treatment record.  The record indicates that the Veteran reported twisting both of his knees while pulling a cart of coins three days earlier.  The assessment was a "knee strain, left greater than right."  Six days later, the Veteran reported feeling some slight soreness in his right knee.  One week later, the Veteran indicated that he was making great progress after physical therapy and only had some sharp pain in his left knee.  The assessment was bilateral knee strain.

A May 1998 periodic reserve examination and report of medical history indicates that the Veteran reported a history of tendonitis in both knees during his previous active duty.  The examiner noted that there were no medical records available at that time to review.

An April 1999 VA treatment record indicates that the Veteran complained of bilateral knee pain.  He also stated that he was diagnosed with bilateral patellar tendonitis during service.

A December 2002 private treatment record shows that the Veteran again reported bilateral knee pain.  He stated that he experienced persistent knee pain during service and was diagnosed with patellar tendonitis.  X-rays of both knees were normal.  The impression was "normal orthopaedic examination with some exception of some mild anterior tenderness."

In October 2003, the Veteran reported bilateral knee pain.  The impression was patellofemoral chondromalacia and tendinitis of both knees.  Later in October 2003, the Veteran reported episodic problems with both knees since approximately 1995.  He stated that he was diagnosed with patellar tendinitis during service and has undergone treatment over the past several years, but never with any degree of success.  A physical examination revealed "exquisite tenderness to palpation across the inferior pole of the patellae bilaterally."

During a January 2004 VA examination, the Veteran reported that his bilateral knee symptoms began in 1995 after repetitive marching.  A physical examination revealed bilateral patella femoral and bilateral patellar tendon tenderness.  The diagnosis was bilateral patellofemoral symptoms.  

Contrary to the Veteran's assertions, the evidence of record shows no complaints of or treatment for right knee pain during service.  The evidence of record shows that the Veteran first reported right knee pain in September 1997, over a year after discharge from active duty.  The record further indicates that the Veteran reported twisting both knees while pulling a cart of coins three days earlier.  Based on the foregoing, the Board finds that the lack of contemporaneous medical evidence of treatment for right knee pain weighs against the Veteran's assertion that he continuously experienced right knee pain since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the Board may consider and weigh the absence of contemporaneous medical evidence against the lay evidence of record in determining credibility).     

The Board notes that several post-service treatment records indicate that the Veteran received a diagnosis of bilateral tendonitis during service.  However, these records are based on what the Veteran reported to his treatment providers.  See LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional).  Moreover, no complaints of right knee pain are noted in the Veteran's service treatment records.  The Board finds that attributing his current right knee pain to his military service is more suited to the realm of medical expertise rather than lay testimony.  See Layno, 6 Vet. App. at 469-70.  The evidence of record does not show that the Veteran has specialized training sufficient to render an opinion concerning diagnoses of orthopedic disabilities.  Accordingly, the Veteran's lay testimony is not competent evidence of a diagnosis during service.  See Id.  

To the extent that the Veteran asserts that a current right knee disability was caused by events that occurred during service, the Board finds that opining on the etiology of a currently diagnosed knee disability is also more suited to the realm of medical expertise rather than lay testimony.  See Layno, 6 Vet. App. at 469-70.  Accordingly, the Veteran's lay testimony is not competent evidence as to the etiology of a currently diagnosed right knee disability.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus where witnesses did not possess special training or expertise needed to establish medical causation).  

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, service connection for a right knee disability is not warranted, as there is no competent medical evidence showing that the Veteran's current right knee disability was incurred in, due to, or aggravated by his active duty.   In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right knee disability is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


